TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00063-CV



                                    Anthony Saucedo, Appellant

                                                   v.

                  Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
        NO. 11-0499-A, HONORABLE CHARLES A. RAMSAY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Anthony Saucedo appeals the district court’s order terminating his parental rights to

his minor children, A.S. and R.S. See Tex. Fam. Code Ann. § 161.001 (West Supp. 2011). A jury

found that Saucedo’s parental rights should be terminated after hearing testimony that Saucedo fired

a shotgun into the face and hand of his wife, the mother of A.S. and R.S., while the children were

in another room in their home. The evidence at trial included a deposition by Saucedo’s wife

describing the ordeal and a video of an interview in which A.S. and R.S. recalled hearing the shot

and then seeing their mother wounded and bleeding. Saucedo testified that the day in question was

a blur due to his abuse of prescription drugs, but he believed his children when they said he shot their

mother. Saucedo testified that he loved his children and wanted to be a part of their lives. However,

he admitted that after a prior family violence incident, he repeatedly tested positive for drugs

and never completed the therapy, drug treatment, or parenting classes in which he was ordered

to participate.
               On appeal, Saucedo’s court-appointed attorney has filed an Anders brief informing

this Court that he has made a “diligent review of the appellate record” and can find no arguable

grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief

meets the requirements of Anders by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in appeal from termination of parental rights). Counsel has certified to this Court that he

provided Saucedo with a copy of the Anders brief along with a notice advising Saucedo of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record and the Anders brief submitted on Saucedo’s behalf,

and we have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating Saucedo’s

parental rights and grant counsel’s motion to withdraw as attorney of record.



                                              __________________________________________

                                              Diane M. Henson, Justice

Before Justices Puryear, Henson, and Goodwin

Affirmed

Filed: June 19, 2012




                                                 2